DISMISS; and Opinion Filed April 22, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00487-CV

                            IN RE DEBRA ANN PRUITT, Relator

                     Original Proceeding from the County Court at Law
                                  Rockwall County, Texas
                              Trial Court Cause No. C114-024

                             MEMORANDUM OPINION
                         Before Justices Moseley, Fillmore, and Evans
                                 Opinion by Justice Fillmore


       On April 22, 2014, relator, Debra Ann Pruitt, filed an application for injunctive relief

seeking a temporary order restraining First Baptist Church of Rockwall from enforcing a writ of

possession or otherwise seeking to remove relator and other occupants from a commercial

property. The trial court signed a judgment of possession on April 10, 2014, and set the

supersedeas bond in the case at $175,000. Relator filed a motion to reduce the supersedeas bond

in the trial court that is set to be heard on May 5, 2014. According to her application for

injunctive relief, First Baptist Church has indicated the writ of possession will be served today,

and relator will be locked out of the property tomorrow.

       This Court’s power to issue writs is statutorily defined. Our statutory general writ power

is limited to “writs necessary to enforce the jurisdiction of the court.” TEX. GOV'T CODE ANN.

§ 22.221(a) (West 2004). Relator does not allege any threat to the court’s jurisdiction in an
existing appeal and, thus, her petition cannot be construed as seeking the issuance of a writ under

section 22.221(a) of the government code. Id.; In re Ruston, No. 05-06-01014-CV, 2006 WL
2294743, at *1 (Tex. App.—Dallas Aug. 10, 2006, orig. proceeding) (mem. op.).

        Accordingly, any writ that relator seeks must be evaluated under the powers granted the

Court under section 22.221(b) of the government code.           Under that section, the Court is

statutorily authorized to issue writs of mandamus against judges of district or county courts. TEX.

GOV'T CODE ANN. § 22.221(b) (West 2004). Here, the application for injunctive relief does not

seek relief against a judge of a district or county court and thus does not fall within this Court’s

jurisdiction.

        For the reasons set forth above, the Court does not have jurisdiction to grant the relief

sought. Therefore, we DISMISS the application for injunctive relief.




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE

140487F.P05




                                                –2–